DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 objected to because of the following informalities:  The second line of Claim 20 omits the word “the” before “inflow end”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 10 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yohanan et al. (US 20130150956 A1).
Regarding Claim 1, Yohanan teaches a prosthetic heart valve comprising  a stent having a crimped configuration for delivery within a vasculature (e.g. ¶ [0043], [0044], [0046]) and an expanded configuration for deployment within a native heart valve (e.g. ¶ [0044], [0046]), wherein the stent is balloon expandable (e.g. Fig. 11-12, element 202; ¶ [0046], [0068]-[0069]), the stent including an inflow portion formed proximate to an inflow end of the stent (e.g. Fig. 1, element 24; ¶ [0049]), the inflow portion including a plurality of crowns (e.g. Labeled A in Annotated Figure 1 below; ¶ [0058]) and a plurality of struts (e.g. Labeled B in Annotated Figure 1 below; ¶ [0058]) with each crown being formed between a pair of opposing struts (e.g. ¶ [0058]), a plurality of side openings being defined by the plurality of crowns and the plurality of struts (e.g. ¶ [0058]), wherein endmost inflow side openings and endmost inflow crowns are formed at the inflow end of the stent (e.g. Fig. 1, element 24; shown by elements A and B in Annotated Figure 1 below) and the inflow end of the stent has a total of twelve endmost inflow crowns (e.g. Fig, 15, element 372; ¶ [0093]; the end portions of the cells/struts are crowns), an outflow portion formed proximate to an outflow end of the stent (e.g. Fig. 1, element 26; Fig. 15, element 20; ¶ [0043], [0049], [0093]), the outflow portion including a plurality of crowns (e.g. Labeled C in Annotated Figure 1 below) and a plurality of struts (e.g. Labeled D in Annotated Figure 1 below) with each crown being formed between a pair of opposing struts (e.g. Formed between struts, labeled D, in Annotated Figure 1 below), wherein endmost outflow crowns are formed at the outflow end of the stent and the outflow end of the stent has a total of six endmost outflow crowns (e.g. Fig. 15, 26, element 404; ¶ [0043], [0093]; the embodiments of Yohanan can be combined such that the embodiment of Figure 1 has the outflow crowns of Figures 15 or 26), and wherein a diameter of the inflow end of the stent is the same as a diameter of the outflow end of the stent (e.g. Figures 2 and 3 depict the embodiment as having inflow and outflow end cross-sections with the same diameter; ¶ [0049], the frame is described as “overall cylindrical” without any modifications to the shape), and a transition portion extending between the inflow portion and the outflow portion (e.g. Labeled E in Annotated Figure 15 below; the transition period can include the middle of the device between the ends), and a prosthetic valve disposed within and secured to at least the transition portion of the stent (e.g. ¶ [0077]), the prosthetic valve being configured to block blood flow in one direction to regulate blood flow through a central lumen of the stent (e.g. ¶ [0009]).

    PNG
    media_image1.png
    894
    811
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    640
    708
    media_image2.png
    Greyscale

wherein the prosthetic valve includes three leaflets (e.g. Fig. 1, element 40; ¶ [0045]) and three commissures (e.g. Fig. 1-3, element 42; ¶ [0050]), each commissure being formed by attached adjacent lateral ends of an adjoining pair of the three leaflets (e.g. Fig. 1-3, element 40, 42; ¶ [0050]).
Regarding Claim 3, Yohanan teaches a prosthetic heart valve wherein the transition portion includes a total of six axial frame members (e.g. Labeled F in Annotated Figure 15 above; Annotated Figure 15 is a view of the device and the left and right axial frame members of the device are usually joined as to form a single axial frame member as shown in Figure 14), each axial frame member extending between a crown of the outflow portion and a crown of the inflow portion (e.g. Labeled F in Annotated Figure 15 above ; Fig. 1, 15; the frame members run from end to end) and each axial frame member disposed approximately halfway between a pair of adjacent endmost outflow crowns (e.g. Labeled F in Annotated Figure 15 above; the frame members are halfway between the outflow crowns), and wherein three of the six axial frame members are aligned with and attached to a respective commissure of the three leaflets of the prosthetic valve (e.g. Fig. 4, element 18; Fig. 15, element 322; ¶ [0043], [0050]).
Regarding Claim 4, Yohanan teaches a prosthetic heart valve wherein the three leaflets are attached to the stent along a margin of attachment (e.g. Fig. 13, element 368; ¶ [0090]; labeled G in Annotated Figure 13 below) that follows struts and nodes of the inflow portion of the stent (e.g. Oxford Dictionary defines “follow” as “go in the same direction as or parallel to (another)”; Fig. 13 shows the margin of attachment/suture line following along the path of struts and nodes labeled H in Annotated Figure 13 below), a node being defined as a region where two crowns of the plurality of crowns within the inflow portion connect (e.g. labeled J in Annotated Figure 13 below ), wherein the margin of attachment has a smooth concave shape (e.g. Fig. 13, element 368; ¶ [0090]; labeled G in Annotated Figure 13 below; the margin of attachment/suture line is concave relative to the center axis) and wherein the two crowns that connect at each node overlap (e.g. labeled J in Annotated Figure 13 below).
Regarding Claim 5, Yohanan teaches a prosthetic heart valve wherein struts adjacent to the six endmost outflow crowns are endmost struts (e.g. Fig. 28-30, element 602; ¶ [0043]) and a plurality of holes are formed within the endmost struts (e.g. Fig. 28-30, element 602; the struts have holes in them) the plurality of holes configured to attach a respective commissure of the three leaflets of the prosthetic valve to the stent (e.g. Fig. 28, ¶ [0095]).
Regarding Claim 6, Yohanan teaches a prosthetic heart valve wherein the transition region is formed by a connection between abutting crowns of the outflow portion and crowns of the inflow portion (e.g. Fig. 28-30, element 602), the connection having an increased width relative to the plurality of struts of the outflow portion (e.g. Fig. 28-30, element 602; the commissure posts have a greater with than the other struts, element 610; ¶ [0043]).
Regarding Claim 8, Yohanan teaches a prosthetic heart valve wherein the transition portion includes a total of six axial frame members (e.g. Labeled F in Annotated Figure 15 above; Annotated Figure 15 is a view of the device and the left and right axial frame members of the device are usually joined as to form a single axial frame member as shown in Figure 14), each axial frame member including a planar base  (e.g. The planar bases are the portion of the axial frame members that label F points to) and two spaced apart legs longitudinally extending from the planar base (e.g. when the device is joined for its final, expanded form each base, shown in Annotated Figure 15, has spaced apart legs extending longitudinally from the bottom), the planar base having an increased width relative to the plurality of struts of the outflow portion (e.g. the planar bases necessarily have greater width than the struts of the outflow portion because they comprise at least the combination of two struts joined together if not a commissure post with a width greater than the nearby struts such as the commissure  and each leg being attached to a crown of the inflow portion (e.g. labeled K in Annotated Figure 15 above).
Regarding Claim 10, Yohanan teaches a prosthetic heart valve wherein the transition portion includes a total of six axial frame members (e.g. Labeled F in Annotated Figure 15 above; Annotated Figure 15 is a view of the device and the left and right axial frame members of the device are joined as to form a single axial frame member as shown in Figure 14), each axial frame member including two spaced apart legs radially and longitudinally extending from a crown of the outflow portion (e.g. As shown in Annotated Figure 15, each outflow crown, labeled L in Annotated Figure 15 above, has spaced apart legs extending radially and longitudinally from them), each leg being attached to a crown of the inflow portion (e.g. the legs are attached at the row of crowns in line with the crown labeled K in Annotated Figure 15).
Regarding Claim 12, Yohanan teaches a prosthetic heart valve wherein struts of the inflow portion alternate between a first thickness and a second thickness, the second thickness being greater than the first thickness (e.g. Fig. 32, 606a; ¶ [0043], [0098]).
Regarding Claim 13, Yohanan teaches a prosthetic heart valve wherein the transition portion includes a total of six axial frame members, each axial frame member attached to a respective endmost outflow crown (e.g. Labeled F in Annotated Figure 15 above; Annotated Figure 15 is a view of the device and the left and right axial frame members of the device are usually joined as to form a single axial frame member as shown in Figure 14).
Regarding Claim 14, Yohanan teaches a prosthetic heart valve wherein the transition portion includes a total of six axial frame members (e.g. Labeled F in Annotated Figure 15 above; Annotated Figure 15 is a view of the device and the left and right axial frame members of the device are usually joined as to form a single axial frame member as shown in Figure 14) and a total of six endmost outflow side openings are formed at the outflow end of the stent (e.g. labeled M in Annotated Figure 15 , each endmost outflow side opening being defined by two struts of the outflow portion (e.g. The curved struts on the outflow end side of the axial frame members in Annotated Figure 15), four struts of the inflow portion  (e.g. Fig. 15, element 372), and two axial frame members of the transition portion  (e.g. labeled F in Annotated Figure 15 above).
Regarding Claim 15, Yohanan teaches a prosthetic heart valve wherein at least one strut of the inflow portion is tapered and the thickness varies along a length thereof such that a middle portion is relatively thinner than opposing end portions of the strut (e.g. Fig. 32, element 606a; ¶ [0098]; Figure 32 depicts strut, element 606a, tapered from the relative greater thickness of adjacent struts).
Regarding Claim 16, Yohanan teaches a prosthetic heart valve comprising: a stent having a crimped configuration for delivery within a vasculature  (e.g. ¶ [0043], [0044], [0046]) and an expanded configuration for deployment within a native heart valve (e.g. ¶ [0044], [0046]), wherein the stent is balloon expandable (e.g. Fig. 11-12, element 202; ¶ [0046], [0068]-[0069]), the stent including an inflow portion formed proximate to an inflow end of the stent  (e.g. Fig. 1, element 24; ¶ [0049]), the inflow portion including a plurality of crowns (e.g. Labeled A in Annotated Figure 1 above; ¶ [0058]) and a plurality of struts (e.g. Labeled B in Annotated Figure 1 above; ¶ [0058]) with each crown being formed between a pair of opposing struts  (e.g. ¶ [0058]), a plurality of side openings being defined by the plurality of crowns and the plurality of struts (e.g. ¶ [0058]), wherein endmost inflow side openings and endmost inflow crowns are formed at the inflow end of the stent (e.g. Fig. 1, element 24; shown by elements A and B in Annotated Figure 1 above) and the inflow end of the stent has a total of twelve endmost inflow crowns (e.g. Fig. 15, element 372; ¶ [0093]; the end portions of the cells/struts are crowns), and an outflow portion formed proximate to an outflow end of the stent  (e.g. Fig. 1, element 26; Fig. 15, element 20; ¶ [0043], [0049], [0093]), wherein the outflow end of the stent has a total of three commissure posts (e.g. Fig. 1-3, element 42; ¶ [0050]), each commissure post longitudinally extending from a crown of the inflow end and the three commissure posts being circumferentially spaced apart (e.g. Fig. 1-3, element 42; ¶ [0050), and wherein a diameter of the inflow end of the stent is the same as a diameter of the outflow end of the stent  (e.g. Figures 2 and 3 depict the embodiment as having inflow and outflow end cross-sections with the same diameter; ¶ [0049], the frame is described as “overall cylindrical” without any modifications to the shape), and a prosthetic valve disposed within and secured to at least a portion of the stent  (e.g. ¶ [0077]), the prosthetic valve being configured to block blood flow in one direction to regulate blood flow through a central lumen of the stent  (e.g. ¶ [0009]).
Regarding Claim 17, Yohanan teaches a prosthetic heart valve comprising: a stent having a crimped configuration for delivery within a vasculature (e.g. ¶ [0043], [0044], [0046]) and an expanded configuration for deployment within a native heart valve (e.g. ¶ [0044], [0046]), wherein the stent is balloon expandable (e.g. Fig. 11-12, element 202; ¶ [0046], [0068]-[0069]), the stent including a plurality of axial frame members (e.g. Labeled F in Annotated Figure 15 above; Annotated Figure 15 is a view of the device and the left and right axial frame members of the device are usually joined as to form a single axial frame member as shown in Figure 14), an inflow portion including at least three rows of struts (e.g. Annotated Figure 15 has three rows of struts below the transitions portion; ¶ [0093]) and crowns formed between adjacent pairs of said struts (e.g. Labeled A in Annotated Figure 1 above; ¶ [0058]), wherein the at least three rows of the inflow portion are formed between an inflow end of the axial frame members and an inflow end of the stent (e.g. Annotated Figure 15 above depicts the three rows formed below the axial frame members, labeled F, and the bottom row of crowns, element 314 of Fig. 15), and an outflow portion including a single row of struts and crowns formed between adjacent pair of said struts (e.g. Crowns formed between struts, labeled D, in Annotated Figure 1 above), the outflow portion being coupled to an outflow end of the axial frame members (e.g. Fig. 1, element 26; ¶ [0049]), wherein exactly two struts of the plurality of struts of the outflow portion are disposed between adjacent axial frame members (e.g. the struts above the transition portion E in Annotated Figure 15 above).
Regarding Claim 18, Yohanan teaches a prosthetic heart valve wherein the plurality of axial frame members includes exactly six axial frame members (e.g. e.g. Labeled F in Annotated Figure 15 above; Annotated Figure 15 is a view of the device and the left and right axial frame members of the device are usually joined as to form a single axial frame member as shown in Figure 14), wherein three of the six axial frame members are commissure posts (e.g. Fig. 4, element 18; Fig. 15, element 322; Fig. 15, element 322; ¶ [0043], [0050]) and three of the six axial frame members are axial struts (e.g. the struts of Fig. 15 that are not commissure posts), and wherein each of the axial struts is disposed between adjacent commissure posts (e.g. see Annotated Fig. 15).
Regarding Claim 19, Yohanan teaches a prosthetic heart valve further compering a prosthetic valve including three leaflets (e.g. Fig. 1, element 40; ¶ [0045]), wherein each commissure of the leaflets is coupled to a corresponding commissure post of the stent (e.g. Fig. 1-3, element 40, 42; ¶ [0050]).
Regarding Claim 20, Yohanan teaches a prosthetic heart valve wherein one of the at least three rows of struts and crowns of the inflow portion includes crowns coupled to inflow end of the axial frame member (e.g. labeled O in Annotated Figure 15 above), wherein the one row includes exactly four struts between adjacent axial frame members (e.g. Struts, labeled P in Annotated Figure 15A below, are between axial frame member labeled Q).

    PNG
    media_image3.png
    642
    708
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yohanan et al. (US 20130150956 A1) as applied to claims 1-6, 8, 10 and 12-20 above, and further in view of Braido et al. (WO 2015126711 A1).
Regarding Claim 7, Yohanan teaches a prosthetic heart valve wherein respective commissure of the three leaflets of the prosthetic valve is attached to the stent (e.g. ¶ [0050], [0073]).
Yohanan does not disclose the following features, however, Braido teaches a prosthetic heart valve wherein a generally triangular material flap is attached to the plurality of holes (e.g. ¶ [0066]) and the respective commissure of the three leaflets of the prosthetic valve is attached to the generally diamond-shaped material flap (e.g. ¶ [0070]-[0073]). 
Yohanan and Braido are concerned with the same field of endeavor as the instant claim, namely, prosthetic heart valves.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yohanan such that plurality of holes are covered by triangular material 
Braido does not disclose wherein the commissure is attached to the triangular material flap, however, Braido discloses triangular material flaps (e.g. ¶ [0066]) and attaching the commissure to material flaps (e.g. ¶ [0070]-[0073]). It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the present invention, to substitute the triangular flaps for the diamond shaped flaps under the rationale of simple substitution of one known element for another to obtain predictable results. See MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 9, Yohanan teaches a prosthetic heart valve wherein the legs radially extend from the planar base when the stent is in the expanded configuration (e.g. when the device is joined for its final, expanded form each base, shown in Annotated Figure 15, has spaced apart legs extending radially from the bottom) 
Yohanan does not disclose the following features, however, Braido teaches a prosthetic heart valve wherein a generally diamond-shaped material flap is attached to three of the axial frame members (e.g. ¶ [0056], [0070]-[0073]) and the respective commissure of the three leaflets of the prosthetic valve is attached to the generally diamond-shaped material flap (e.g. [0056], [0070]-[0073]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yohanan such that plurality of holes are covered by triangular material flaps as taught by Braido in order to cover the stent frame cells and/or create a seal between the periphery of the device and the adjacent body tissue (e.g. Braido, ¶ [0069]-[0073]).
Regarding Claim 11, Yohanan teaches a prosthetic heart valve wherein a generally diamond-shaped material flap is attached to three of the axial frame members e.g. ¶ [0056], [0070]-[0073])  and the respective commissure of the three leaflets of the prosthetic valve is attached to the generally diamond-shaped material flap (e.g. [0056], [0070]-[0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yohanan such that plurality of holes are covered by triangular material flaps as taught by Braido in order to cover the stent frame cells and/or create a seal between the periphery of the device and the adjacent body tissue (e.g. Braido, ¶ [0069]-[0073]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068.  The examiner can normally be reached on Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.R./Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774